Citation Nr: 0616398
Decision Date: 06/06/06	Archive Date: 01/18/07

DOCKET NO.  03-34 745A	)	DATE SEP 14 2006
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


ORDER


     The following corrections are made in a decision issued by the Board in this case on June 5, 2006:

On page 3:  Findings of Fact numbers 9, 10 are renumbered to reflect numbers 7 and 8;

On page 24:  The fourth full paragraph, first sentence reading As a preliminary matter, the record shows that the veteran currently has unilateral, right ear hearing loss, not bilateral hearing loss is corrected to read As a preliminary matter, the record shows that the veteran currently has unilateral, left ear hearing loss, not bilateral hearing loss. 




On page 25:  The second full paragraph, reading:

Here, the audiological tests scores for the veterans left ear, but not the right ear, show three auditory threshold frequencies of 40 decibels or greater, thereby satisfying the requirements for hearing disability under 38 C.F.R. § 3.385.  Thus, the veteran has established unilateral hearing loss, right ear, not bilateral hearing loss.  

is corrected to read:

Here, the audiological tests scores for the veterans left ear, but not the right ear, show two auditory threshold frequencies of 40 decibels, thereby satisfying the requirements for hearing disability under 38 C.F.R. § 3.385.  Thus, the veteran has  hearing loss of the left ear, not bilateral hearing loss.

On page 26:  The second full paragraph, second sentence, reading:

However, although he has been diagnosed as having unilateral hearing loss, right ear, there is no competent evidence of a nexus between the presumed-credible account of in-service acoustic trauma and the current diagnosis.

is corrected to read:

However, although he has been diagnosed as having unilateral hearing loss, left ear, there is no competent evidence of a nexus between the presumed-credible account of in-service acoustic trauma and the current diagnosis.

On page 27:  The last paragaph, second sentence, reading:

Accordingly, service connection for the veterans current unilateral, right ear hearing loss is not warranted under 38 C.F.R. § 3.303(a) or (d).

is corrected to read:

Accordingly, service connection for hearing loss is not warranted under 38 C.F.R. § 3.303(a) or (d).

On page 30:  In the ORDER section, after the words Service connection for bilateral hearing loss is add the word denied.




		
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans Appeals



Citation Nr: 0616398	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  03-34 745A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial rating for post-
traumatic stress disorder (PTSD), evaluated at 50 percent 
disabling from January 2, 2001 to September 22, 2004, and 70 
percent disabling from September 23, 2004.

2.  Entitlement to an increased initial rating for diabetes 
mellitus, evaluated at 20 percent disabling from November 9, 
2001 to September 22, 2004 and 10 percent disabling from 
September 23, 2004.

3.  Entitlement to service connection for low back pain.

4.  Entitlement to service connection for bipolar disorder.

5.  Entitlement to service connection for cervical spine 
condition.

6.  Entitlement to service connection for hypertension, 
including as secondary to service connected diabetes 
mellitus.


7.  Entitlement to service connection for bilateral hearing 
loss.  

8.  Entitlement to service connection for high cholesterol, 
including as secondary to service-connected diabetes 
mellitus.

9.  Entitlement to an effective date earlier than January 2, 
2001 for the grant of service connection for PTSD.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Chisick, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to November 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2002, February 2003, and October 
2005 rating decisions of the St. Petersburg, Florida Regional 
Office (RO) of the Department of Veterans Affairs (VA).

The issues of entitlement to service connection for low back 
pain and for a cervical spine disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Beginning January 2, 2001 and continuing thereafter, PTSD 
was manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.

2.  From November 9, 2001 to September 22, 2005, diabetes 
mellitus was characterized by the use of insulin or oral 
agents and a restricted diet.

3.  Beginning September 23, 2005 and continuing thereafter, 
diabetes mellitus was characterized by a restricted diet 
only.

4.  Bipolar disorder was not manifested in service nor in the 
first year post-service, and any current bipolar disorder is 
not shown to be related to service.

5.  Hypertension was not incurred in, and is not proximately 
due to or the result of, a service-connected disorder.

6.  Hearing loss did not manifest during or within one year 
of separation from active military service; nor is related to 
any incident of active military service.

9.  The veteran is not shown to have a disability 
characterized by high cholesterol for which service 
connection is not in effect

10.  The veteran's claim of entitlement to service connection 
for PTSD was received on January 2, 2001.



CONCLUSIONS OF LAW

1. Beginning January 2, 2001 and continuing thereafter, the 
criteria for a rating of 70 percent, but no higher, for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.130; Diagnostic Code 9411 (2005).

2.  From November 9, 2001 to September 22, 2004, the criteria 
for a rating in excess of 20 percent for diabetes mellitus 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, Diagnostic 
Code 7913 (2005).

3.  From September 23, 2004, the criteria for a rating in 
excess of 10 percent for diabetes mellitus have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.2, 4.7, Diagnostic Code 7913 (2005).

4.  The criteria for the establishment of service connection 
for bipolar disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.303 (2005).

5.  The criteria for the establishment of service connection 
for hypertension, including as secondary to service-connected 
condition, are not met.  38 U.S.C.A. §§ 1110, 1153, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 
3.310(a) (2005).  

6.  The criteria for the establishment of service connection 
for hearing loss are not met.  38 U.S.C.A. §§  1110, 5103, 
5103A (West 2002); 38 C.F.R. §§  3.303, 3.307, 3.309 (2005). 

7.  A grant of secondary service connection for elevated 
cholesterol is not appropriate.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).

8.  Entitlement to an effective date earlier than January 2, 
2001 for service connection for PTSD is not warranted.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA must apprise the veteran of the evidence needed to 
substantiate a claim for benefits, and further allocate the 
responsibility for obtaining such evidence.  Additionally, VA 
must advise the veteran to submit any evidence that pertains 
to a claim.  The law further provides that VA will make 
reasonable efforts to assist a veteran in obtaining the 
evidence necessary to substantiate a claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (2002).

Notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a veteran before the initial unfavorable agency 
of original jurisdiction ("AOJ") decision on a claim for VA 
benefits.

In March 2002 and February 2003, the RO granted service 
connection for PTSD and assigned an initial disability rating 
of 50 percent; granted service connection for diabetes 
mellitus and assigned an initial disability rating of 20 
percent; and denied service connection for bilateral hearing 
loss, bipolar disorder, hypertension, and high cholesterol 
secondary to service connected diabetes.  In April 2003, the 
veteran filed a Notice of Disagreement as to the effective 
date of service connection for PTSD, among other things.  In 
October 2005, the RO increased the initial disability rating 
for PTSD to 70 percent and decreased the initial disability 
rating for diabetes mellitus to 10 percent.


The March 2001, October 2002, and December 2004 RO letters 
fully provided notice of elements of the evidence required to 
substantiate claims for service connection for PTSD, diabetes 
mellitus, bilateral hearing loss, bipolar disorder,  
hypertension, and high cholesterol and advised the veteran of 
the allocation of  responsibility for obtaining such 
evidence.  Subsequent to VA's advisement to the veteran of 
what evidence would substantiate the claims, the allocation 
of responsibility for obtaining such evidence, and advising 
the veteran that he should submit all relevant evidence, de 
novo review of the claims was accomplished in November 2003 
and December 2003, and Statements and Supplemental Statements 
of the Case were issued.

In particular, the veteran was specifically advised through 
the March 2002 rating decision, which granted a disability 
rating of 50 percent for PTSD and 20 percent for diabetes 
mellitus, of the severity of enumerated symptoms in the 
established rating schedules that were required to receive a 
higher evaluation.  The veteran had ample time to respond to 
the March 2002 rating decision, the November 2003 SOC, and 
the September 2005 SSOC, so their timing did not compromise 
the essential fairness of the adjudication.  

In concluding that the notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal notice letter to the veteran.  However, what 
the law seeks to achieve is to give the veteran notice of the 
elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the law have been satisfied.  Here, the 
Board finds that, because each of the four content 
requirements of proper notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2005).

In view of the Board's present granting of the appeal 
pertaining to PTSD as to the awarding of a 70 percent 
disability rating on the benefit-of-the-doubt doctrine, 
further development or advisement to the veteran would not 
result in a more favorable result for the veteran, or be of 
assistance to this inquiry.  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c) (2002).  In particular, VA requested 
that the veteran either submit his available private medical 
records or authorize VA to obtain those records on his 
behalf.  

The veteran authorized VA to obtain and VA obtained private 
medical records and service medical records (SMRs) for the 
veteran's claims.  The veteran indicated that VA records 
pertaining to his claims were located at Jacksonville, 
Florida VA Medical Center.  The treatment records were 
received and reviewed up through August 2005.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  VA examinations 
were conducted for hearing loss in January 2002; for general 
health in January 2002 and March 2004; and for diabetes in 
August 2005.

In November 2005, the veteran indicated that he had no more 
additional evidence to submit in support of his claims.

The Board finds that VA has done everything reasonably 
possible to assist the veteran, the veteran has not 
identified any further evidence to support his claim, and the 
record is ready for appellate review.


Analyses

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where, as here, a veteran's disability rating claims have 
been in continuous appellate status since the original 
assignment of service-connection, the evidence to be 
considered includes all evidence proffered in support of the 
original claims.  Fenderson v. West, 12 Vet. App. 119 (1999).


Increased Initial Rating for PTSD

The veteran contends that PTSD is more severe than is 
contemplated by the currently-assigned disability ratings.  
Having considered the veteran's contentions in light of the 
evidence, the applicable law and the benefit-of-the-doubt 
doctrine, the Board will grant the appeal to the extent that 
a 70 percent disability rating will be assigned for the 
entirety of the appellate period, beginning January 2, 2001.  
38 U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 
(1993) (Observing that under the "benefit-of-the-doubt" rule, 
where there exists "an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter," the claimant shall 
prevail upon the issue).

The veteran underwent a VA PTSD examination in February 2002.  
The veteran reported that after returning from Vietnam, he 
experienced nightmares, night sweats, and shaking.  He 
reported that he attended college for two and one-half years 
but could not concentrate.  He then tried to join the police 
force but had to resign for an unspecified reason.  He then 
worked for a swimming pool company, becoming one of their 
best employees until he rebelled when told to train a new 
boss.  Finally, he entered self-employment.


The veteran reported that he had difficulty with authority 
and with managing anger toward others.  According to the 
veteran, his anger had gotten out of control on several 
occasions, and when he became angry he became homicidal.  The 
veteran stated that he twice put a loaded gun to his head but 
could not follow through with suicide.  The veteran is in his 
second marriage and stated he fought with his first wife and 
was physically aggressive towards her.  He reported that when 
he returned from Vietnam, he had to drink a half pint of 
vodka to stop from shaking.

On mental status examination, the examiner noted that the 
veteran was well groomed, alert, well oriented, very 
talkative, and insightful.  The examiner observed no 
impairment of thought process or communication or any 
psychotic process.  The examiner also noted that the veteran 
maintained good eye contact, displayed good short-term and 
long-term memory, and had logical and goal directed thought 
processes.

While the veteran admitted past suicidal and homicidal 
thoughts, he denied such current ideation.  The veteran 
admitted he experienced panic attacks.  He reported that he 
had left a magnetic resonance imaging (MRI) appointment due 
to claustrophobia and panic.  The veteran claimed he 
experienced panic attacks more than once a week and sometime 
two or three a day.  He denied chronic depressed mood but 
admitted occasional depression.  The examiner noted that the 
veteran's affect was euthymic and his mood was more anxious 
than depressed.

The veteran was administered a PTSD test on which the veteran 
admitted to unpleasant dreams once or twice a week, 
difficulty falling asleep, and intensification of these 
symptoms during the period of the September 11, 2001, 
terrorist attack on the United States.  The veteran also 
reported flashbacks, becoming emotionally upset once or twice 
a week, shaking when he gets upset, avoiding anything related 
to Vietnam, blocking memories of Vietnam, a lessened interest 
in most activities, feeling distant or cutoff from others, 
daily sleep impairment, difficulty concentrating, and 
irritability and anger once or twice a week.  The veteran 
stated that he felt no sense in planning for the future and 
was startled by loud noises.

The examiner concluded that the veteran had chronic, delayed 
onset PTSD and panic disorder without agoraphobia and 
assigned him a GAF of 60.  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); [Observing that GAF is a scale reflecting 
the "psychological, social, and occupational functioning in 
a hypothetical continuum of mental health-illness" under the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.), p.32.]; see Richard v. 
Brown, 9 Vet. App. 266, 267 (1996).  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships. Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers). 
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores of between 31 to 40 suggest some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood.  Scores between 20 to 
30 indicate that the individual is in some danger of hurting 
self or others, or occasional fails to maintain minimal 
personal hygiene or has gross impairment in communication.  
Scores between 1 and 20 are indicative of a persistent danger 
of severely hurting self or others or of a persistent 
inability to maintain minimal personal hygiene or serious 
suicidal act with a clear expectation of death.  Carpenter at 
242.  

A VA PTSD Examination with near-identical content, but under 
another examiner's signature, was issued in March 2002.

In July 2002, the veteran submitted statements from his 
father, spouse, sister, and a friend about his PTSD symptoms.  
They all reported that the veteran's behavior had  changed 
when he returned from Vietnam.  His father stated that the 
veteran experienced restlessness, nightmares, and flashbacks 
about Vietnam and had difficulty holding a job dealing with 
the public because if provoked, he is "ready to fight to the 
death."  

His current spouse stated that the veteran has difficulty 
controlling his anger and was physically aggressive, 
including destroying their property and choking and beating 
her.  She stated that they sought marital counseling, and she 
has learned to talk softly and avoid anything that might 
upset him.  She reported that once her husband explained to 
her how Vietnam had affected him emotionally, she assisted 
him in getting his military records corrected to reflect his 
Purple Heart status from being wounded in combat and helped 
him obtain PTSD counseling at the VA and with a private 
physician.  Finally, she reported that she has witnessed the 
veteran experiencing sleep difficulties, restlessness, 
depression, anger, and nervousness. 
His sister stated that other family members had to be careful 
what they said to the veteran, that the veteran was 
hypervigilant; experienced nightmares about being in Vietnam; 
and responded as if in combat when startled.

His friend stated that she had been called to his home on 
several occasions to calm the veteran's emotional state.  She 
characterized his mental state as greatly stressed due to his 
inability to release the friends he lost in battle and stated 
that he has become withdrawn.

A December 2003 statement from the veteran's private 
psychologist, submitted by the veteran in March 2004, stated 
that the veteran experienced difficulty falling or staying 
asleep, irritability, outbursts of anger, hypervigilance, 
difficulty concentrating, and exaggerated startle response.  

In March 2004, the veteran underwent a PTSD VA examination.  
The veteran reported that he was having marital difficulties 
and that his wife was threatening divorce because she could 
not deal with the veteran's withdrawal and anger.  He 
reported that he was seeing a private therapist who had 
prescribed medications for PTSD and depression.  The veteran 
also reported that he ruminated over problems and if he 
became angry, he was unable to forget such problems.  He 
reported being depressed most of the time.

On mental status examination, the examiner observed that the 
veteran made good eye contact, was well groomed, displayed 
normal speech and rhythm, was logical in thought processes, 
displayed no evidence of psychoses, was oriented, and had 
intact short-term and long-term memory.  The veteran denied 
suicidal ideations, but stated he had suicidal ideations 
within the past year with no exact plans; denied homicidal 
ideations, and denied hallucinations.

The veteran reported that since participating in VA group 
treatment session his PTSD symptoms had worsened.  He 
reported that since his truck was vandalized, he feels more 
vulnerable and under fire, and this has caused him to have 
more nightmares.  He also reported staying up all night 
waiting for the perpetrators and imagined he saw Vietnamese 
coming out of the woods.  The veteran reported nightmares 
about helicopters, firefights, and picking up wounded.  He 
stated that he tried to participate in VA group therapy but 
did not find this helpful.  He reported being detached from 
others but able to confide in his father and sister.

The examiner concluded that the veteran continued to have 
some PTSD symptoms but also had symptoms of depression, which 
could be due to multiple factors, including the current 
stressors in his marriage, employment problems, and health 
concerns.  The examiner diagnosed the veteran with PTSD and 
depression, not otherwise specified, and assigned the veteran 
a GAF of 55. 

 In April 2004, records from non-VA mental health providers, 
dating from August 2000 to April 2004 were received and show 
that the veteran was first diagnosed with PTSD in August 
2000, however none of these records contain a GAF score.  VA 
outpatient treatment records of January 2004, May 2004, and 
September 2004 contain GAF scores of 55, 50, and 50, 
respectively.

In August 2005, the veteran underwent a VA PTSD examination.  
The veteran reported that despite the medication he takes for 
his PTSD, he continues to experience significant anger.  The 
examiner noted that the veteran had been attending weekly 
PTSD therapy sessions for three years.  The veteran denied 
being hospitalized for mental health problems.  He stated 
that he last worked in 2003.  Prior to that, he reported that 
he worked on and off for years installing swimming pools but 
frequently quit due to arguments with his employers.  He 
stated that he stopped working in 2003 because of 
irritability and also because of decreased energy from 
diabetes.  He described his current and second marriage as 
"rocky" due to his often being withdrawn and the ease with 
which he becomes agitated.  He acknowledged that he choked 
his wife about 10 years ago, but had since learned to leave 
the situation when he became angry at his wife.  He reported 
having five children, one of which was from his current 
marriage, and that he was "close" to three others.  He 
denied having any close friends, and attributed this to his 
irritability and detachment.

On mental examination, the examiner observed that the veteran 
was well groomed, alert, and fully oriented, however, he 
could not recall any of three objects after a delay of a few 
minutes, gave one correct response to serial 7s and to serial 
3s but could not complete the task, and could not spell the 
word "world" in reverse.  He denied a head injury that 
resulted in loss of consciousness or experiencing seizures.  

The veteran reported that he was able to complete activities 
of daily living.  The examiner did not observe any 
inappropriate or bizarre behavior during the interview.  The 
examiner noted that the veteran's speech was normal for rate 
and volume; was clear, coherent, and goal directed, and 
displayed no evidence of loose associations, tangentiality, 
or flight of ideas.  Although when asked about 
hallucinations, the veteran told the examiner that in the 
past he had heard a voice telling him to kill himself, the 
examiner saw no indication that the veteran was 
hallucinating.  The veteran denied recently hearing a voice 
to kill himself and denied ever experiencing visual 
hallucinations, bizarre delusional beliefs or grandiose 
thoughts.

The veteran reported that he was hypervigilant, checking the 
yard at night and waking up to make sure windows and doors 
are locked.  The examiner observed that while the veteran 
exhibited a normal affect, he described himself as nervous.
The veteran stated that he was depressed most of the time; 
that his depression fluctuated; and that he was unsure why he 
was depressed.

He denied anhedonia; reported sleeping only three to four 
hours for years and being unable to concentrate when there 
was a lot of extraneous noise; and said his energy level was 
fair and his appetite poor.  The veteran endorsed a sense of 
worthlessness, but denied current suicidal or homicidal 
ideation.  However, the veteran stated that he had put a gun 
to his head at least 15 times but never carried through the 
act because he knew it would affect his children.  He stated 
that he his most recently put a gun to his head about a year 
previously.  

The examiner noted no signs or symptoms of mania.  The 
veteran reported feeling anxious 3 to 4 times during the last 
week and said he could feel this way up to 8 or 10 hours a 
day but was unsure why.  He denied panic.  He reported 
engaging in compulsive behavior but felt uncomfortable in 
further discussing this behavior.  When the examiner asked 
him about possible obsessions, the veteran became tearful but 
did not report any.

The veteran reported intrusive memories of Vietnam three days 
during the last week, stating they would last five to six 
hours.  He indicated that the had three nightmares during the 
previous week, awakening for a couple hours on some 
occasions, and that the war in Iraq brought upsetting 
reminders of Vietnam twice during the previous week and kept 
him upset most of the day.  He reported two flashbacks during 
the last week and being unaware of his surroundings during 
these events.  He denied physical reactions when thinking of 
Vietnam.

The veteran reported that he avoided thinking and talking 
about trauma from the Vietnam War.  He also stated that he 
avoided military bases and Asians because they triggered 
upsetting reminders and estimated that he could recall only 
20 percent of the important details of his traumatic 
experiences.
 
The veteran endorsed some anhedonia but stated that he 
continued to enjoy other activities.  He indicated that he 
always experiences a sense of detachment and a foreshortened 
future.  He reported a restricted range of affect most of the 
time during the last week, noting he could not recall the 
last time he was happy, although he loved his family.

The veteran stated that he has trouble falling asleep, sleeps 
three to four hours per night, and wakes up four to five 
times per night.  He indicated that he gets angry every day 
for most of the day.  He reported concentration problems most 
of the time.  He reported always being hypervigilant and 
three to four startle responses last week.

The veteran claimed to have begun experiencing PTSD symptoms 
immediately upon his return from Vietnam and denied any 
periods of remission.  He reported that his symptoms had 
gotten better over time and denied any traumatic events since 
Vietnam.

The examiner concluded that PTSD had a significant impact on 
the veteran's level of functioning, contributing to his 
unemployment, conflicts with his wife, and his lack of 
friends.

Applicable regulation provides that rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission. 38 
C.F.R. § 4.126 (2004).  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id. When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  Id.  

From January 2, 2001, to prior to September 22, 2004, PTSD 
was evaluated at 50 percent disabling pursuant to the 
criteria set out in 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Effective September 23, 2004, PTSD was evaluated at 70 
percent disabling under the same criteria.

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation, obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent disability rating is in order when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

Under the "benefit-of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The 
evidence bearing upon the severity of the veteran's PTSD is 
in such a balance so as to support the assignment of a 70 
percent rating, for the entirety of the appellate period, 
beginning January 2, 2001.  


While the record indicates periodic fluctuation of PTSD 
symptoms, in whole, the  veteran has relatively continually 
displayed symptoms indicative of deficiencies in occupational 
and social impairment in most areas specified by the rating 
schedule, including suicidal ideation, near continuous panic 
or depression affecting the ability to function 
independently, appropriately, and effectively; impaired 
impulse control; difficulty in adapting to stressful 
circumstances; and inability to establish and maintain 
effective social relationships.

Regarding suicidal ideation,  although the veteran denied 
current suicidal or homicidal ideation at the February 2002, 
March 2004, and August 2005 VA examinations, he nonetheless 
consistently reported that he had contemplated suicide, had a 
low sense of self-worth, and had a foreshortened sense of the 
future.
He has had near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively, as evidenced by the February 2002, March 2004, 
and August 2005 VA examinations, the veteran reported that he 
experienced panic attacks, including a heightened startle 
response, or depression that impaired his ability to sleep, 
concentrate, and work.

The veteran reported impaired impulse control, i.e., that he 
is quick to anger and irritable, at the February 2002, March 
2004, and August 2005 VA examinations and provided examples, 
including threatening people at a restaurant with a knife and 
meat cleaver, and other inappropriate and violent  behavior 
in restaurants.  While the veteran remains married and has 
relationships with several of his children, it cannot be 
doubted that he has had difficulty in adapting to stressful 
circumstances and inability to establish and maintain 
effective social relationships - the February 2002, March 
2004, and August 2005 VA examinations all document that the 
veteran reported difficulty working with others, difficulty 
in his marital relations, and a lack of friends due to his 
irritability and detachment.  

The veteran's GAF scores over time buttress the conclusion 
that the veteran's PTSD was more severe than 50% disabling 
from January 2, 2001, to prior to September 23, 2005.  The 
veteran's GAF scores, which started at 60 in February 2002, 
fell to 55 in January 2004, then to 50 in May and September 
2004, and finally to 45 by August 2005.  While the earliest 
two GAF scores indicate moderate PTSD symptoms, the latter 
GAF scores indicate serious symptoms.

Accordingly, the Board will grant the veteran's claim for an 
increased initial rating for PTSD of no greater than 70 
percent from January 2, 2001 and continuing thereafter.  

The preponderance of the evidence is against an award of 
greater than 70 percent, as the veteran does not manifest 
symptoms supportive of a 100 percent disability.  The veteran 
does not manifest total occupational and social impairment 
because he does not display gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own 
name.  Of particular note, in a March 2004 VA psychiatric 
examination, the examiner specifically noted that PTSD was 
not responsible for the veteran's then-unemployability 
status.  

For the foregoing reasons, a 70 percent disability evaluation 
is assigned for the period beginning January 2, 2001.


Increased Initial Rating for Diabetes Mellitus

The veteran's service-connected diabetes was evaluated as 20 
percent disabling from November 9, 2001, to prior to 
September 23, 2005, and as 10 percent disabling after 
September 23, 2005.  According to 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2004), a 10 percent evaluation will be 
assigned for diabetes mellitus manageable by restricted diet 
only.  A 20 percent evaluation requires insulin and 
restricted diet, or an oral hypoglycemic agent and restricted 
diet.  A 40 percent disability evaluation requires the use of 
insulin, a restricted diet, and regulation of activities.

A rating of 60 percent is assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities and involving episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or visits to a diabetic care provider twice a month 
plus complications that would not be compensable if 
separately evaluated.  

The clinical evidence does not approximate findings requisite 
for the assignment of rating in excess of 20 percent for the 
veteran's service-connected diabetes from November 9, 2001, 
to September 22, 2004, or in excess of 10 percent after 
September 23, 2004.  In the first time period, the veteran's 
diabetes was controlled with insulin or oral hypoglycemic 
agents and restricted diet; in the latter, it was controlled 
by restricted diet alone.  The record contains no evidence in 
either period of ketoacidosis or hypoglycemic reactions or 
visits to a diabetic care provider twice a month or more 
frequently-requirements for a disability rating in excess of 
40 percent.

As for a 40 percent disability evaluation, at the March 2004 
VA examination the veteran asserted that diabetes mellitus 
restricted his activities by limiting his energy and his 
ability to do strenuous work.  In addition, the veteran 
complained of erectile dysfunction.  And in August 2005, he 
complained of erectile dysfunction and reported that he did 
not feel as strong as he used to feel in the past year.

In order to justify a 40 percent disability evaluation, the 
evidence of record must demonstrate that the condition 
requires the use of insulin, a restricted diet, and 
regulation of activities.  

As to the question of whether the veteran's activities are 
regulated due to the service-connected diabetes mellitus, the 
record indicates that the veteran is in receipt of service 
connection for erectile dysfunction, the disorder being 
evaluated under VA's rating schedule as zero percent and all 
as secondarily caused by the service-connected diabetes 
mellitus.  Thus, to the extent that the veteran seeks an 
assignment of a 40 percent disability rating based upon 
"regulation of activities" due to erectile dysfunction, the 
veteran is already in receipt of service connection for such 
impairment.  38 C.F.R. § 4.14 (In assigning an appropriate 
rating, "pyramiding" of disability awards, i.e., compensation 
of overlapping symptoms, is to be avoided.)  38 C.F.R. 4.14.  

Moreover, there is no competent medical evidence indicating 
that regulation of activities, apart from the service-
connected disorder noted above, has been directed by a 
physician.  In the August 2005 VA diabetes mellitus 
examination, the VA examiner observed that the veteran was 
not restricted to any activity on account of his diabetes 
mellitus.

Regarding a disability rating in excess of 10 percent prior 
to September 23, 2004, the record shows that the veteran's 
diabetes mellitus at that time was controlled strictly by 
diet without the use of insulin or any oral hypoglycemic 
agent.  Because the veteran was not using insulin or an oral 
hypoglycemic agent in this time period, he cannot meet the 
criteria for a disability rating in excess of 10 percent.

Accordingly, the veteran's claim for an increased initial 
rating for diabetes mellitus, evaluated as 20 percent 
disabling from November 9, 2001 to September 22, 2004, and 
evaluated as 10 percent beginning September 23, 2004, will be 
denied.


Service Connection Claims

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131.  As a general matter, service 
connection for a disability on the basis of the merits of 
such claim is focused upon (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Pond v. 
West, 12 Vet. App. 341, 346 (1999); Rose v. West, 11 Vet. 
App. 169, 171 (1998).

A number of specific disabilities enumerated in the statute 
and in VA regulations, including hypertension and psychoses, 
are presumed by law to have been incurred in service if shown 
to have been manifest to a degree of 10 percent or more 
within one year following the date of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2005).

Service connection may also be granted on a secondary basis.  
A disability, which is proximately due to, or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310.  When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  Id.  See also Libertine v. Brown, 9 Vet. App. 
521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

Further, with regard to all claimed disorders, VA must also 
ascertain whether there is any basis (e.g., direct, 
presumptive or secondary) to indicate that the claimed 
disorders were incurred by any incident of military service.  
Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both for the 
general proposition that in claims involving presumptive 
service connection, the Board must also examine the evidence 
of record to ascertain if there is any other basis upon which 
to develop or grant the claim, including direct service 
connection).      

As to the question of the in-service incurrence element for 
establishing service connection, in the case of veterans of 
combat, VA shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  38 U.S.C.A § 
1154(b).   Service connection for such injury or disease may 
be rebutted by clear and convincing evidence to the 
contrary); see 38 C.F.R. § 3.304(d) (2004).  

The record establishes that the veteran participated in 
combat.  The veteran's DD-214 shows that he had 1 year of 
foreign service in the Republic of Vietnam and he also 
received the National Defense Service Medal, Vietnam Service 
Medal with one Bronze Service Star, and the Vietnam Campaign 
Medal.  The appellant's military occupational specialty as 
indicated in his DD-214 a helicopter repairman.  However, his 
DA 20 indicates that he served in Vietnam as a door gunner.  
Furthermore, in July 2001, the Army Board for Correction of 
Military Records corrected the veteran's DD 214 to reflect a 
Purple Heart and an Air Medal with numerical 8 and "V" 
device. 
 

Bipolar disorder

The veteran has requested service connection for bipolar 
disorder.  Because there is no competent medical evidence of 
a linkage between the disorder and any incident of military 
service, the claim will be denied.

The record shows that the veteran was first diagnosed with 
bipolar disorder in June 2002 by his private physician, Dr. 
S.M.  This evidence satisfies the first element for 
establishing service connection under Pond, i.e., a current 
disability.

Regarding the second element under Pond, i.e., medical 
evidence of service incurrence, SMRs are silent for any 
complaints, diagnosis, or treatments for bipolar disorder, 
and the veteran made no averment that he developed bipolar 
disorder in service.  Thus, the veteran fails to satisfy the 
second element for service connection under Pond.

Regarding the third element of Pond, there is no competent 
medical evidence of record of a nexus between the veteran's 
current bipolar disorder and any in-service disease or 
injury.

Finally, because some types of bipolar disorder are 
considered psychoses, service connection for such types of 
bipolar disorder could be established presumptively.   
Although the veteran submitted statements from his spouse, 
father, sister, and a friend which all attest that the 
veteran displayed emotional mood swings and other signs of 
mental ill health immediately upon his return from Vietnam, 
presumptive service connection cannot be established here 
because the veteran submitted no competent medical evidence 
that he was diagnosed with bipolar disorder shown to have 
been manifest to a degree of 10 percent or more within one 
year following the date of separation from service.  By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. 
§ 3.159(a).  

Accordingly, the veteran's claim for service connection for 
bipolar disorder will be denied.


Hypertension, including as secondary to service-connected 
diabetes mellitus 
 
Although the veteran contends that hypertension was caused by 
the service-connected diabetes mellitus, the Board has 
examined the record which shows no evidence that hypertension 
was incurred in or within one year of his active military 
service.  Combee, supra.  The record also demonstrates no 
competent medical evidence of a linkage between diabetes 
mellitus and hypertension.

At the January 2002 VA general medical examination, the 
veteran was noted to have a past medical history of 
hypertension and of insulin-dependent diabetes for three 
months.  The veteran submitted no evidence of when he was 
first diagnosed with hypertension.  However, at the March 
2004 VA general medical examination, the examiner observed 
that the veteran's hypertension was discovered prior to the 
diabetes.  The examiner further noted that the veteran was 
not taking medications prescribed for these conditions.

Because the evidence shows that the veteran developed 
hypertension prior to diabetes, his hypertension cannot be 
secondary to his service-connected diabetes mellitus.  Thus, 
his claim for hypertension secondary to service connected 
diabetes mellitus will be denied.

Likewise, because SMRs are silent for any complaints, 
diagnoses, or treatments for hypertension and because there 
is no competent medical evidence in the record of a nexus 
between the veteran's current hypertension and any in-service 
disease or injury, direct service connection for hypertension 
cannot be established.

Bilateral Hearing Loss

As a matter of clarification, the record indicates that by 
application received in January 1981, the veteran sought 
service connection for hearing loss, among other disorders.  
In its February 1981 rating decision, the RO advised the 
veteran that the claim was a duplicate of a claim he had 
submitted in November 1971 and which had been denied.  
However, examination of the November 1971 claim does not 
reflect a request for service connection for hearing loss.   
In November 2001, the veteran reasserted a claim of service 
connection for hearing loss, and the claim was denied as an 
original application by rating decision dated in March 2002.  

Thus, because the veteran's claim of service connection for 
hearing loss has been active since February 1981, the Board 
will review all of the relevant evidence submitted since that 
time.  

At the January 2002 VA audiological examination, the veteran 
contended that he incurred bilateral hearing loss as a result 
of his being a machine gunner on helicopters in Vietnam.

As a preliminary matter, the record shows that the veteran 
currently has unilateral, right ear hearing loss, not 
bilateral hearing loss.  The January 2002 VA examination 
documented the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
10
20
LEFT
20
20
30
40
40

Maryland CNC speech recognition scores were 100 percent for 
both the left and right ears.



For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Here, the audiological test scores for the veteran's left 
ear, but not the right ear, show three auditory threshold 
frequencies of 40 decibels or greater, thereby satisfying the 
requirements for hearing disability under 38 C.F.R. § 3.385.  
Thus, the veteran has established unilateral hearing loss, 
right ear, not bilateral hearing loss.

Hearing loss is considered a presumptive disease.  See Under 
Secretary for Health letter (October 4, 1995) (It is 
appropriate for VA to consider sensorineural hearing loss as 
an organic disease of the nervous system and, therefore, a 
presumptive disability).  As such, service connection may be 
established for a current disability on the basis of a 
presumption under the law that certain diseases manifesting 
themselves to a certain degree within a certain time after 
service must have had their onset in service.  38 U.S.C.A. §§ 
1110; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309.  Moreover, 
the law requires that sensorineural hearing loss must 
manifest itself to a degree of 10 percent or more within one-
year from the date of separation from service.  38 U.S.C.A. § 
1112; 38 C.F.R. §§ 3.307, 3.309(a); 

The record shows that the veteran was initially diagnosed 
with hearing loss at the January 2002 VA audiological 
examination, or approximately 30 years after separation from 
full-time, active duty service in October 1971.  Therefore, 
the veteran is not entitled to presumptive service connection 
for his hearing loss, as such disability did not manifest 
itself within the requisite time period.

Although presumptive service connection for hearing loss is 
not warranted in this case, VA must also ascertain whether 
there is any basis to indicate that the disorder was incurred 
by any incident of military service.  Combee.  

As noted, the veteran served in combat during the Vietnam 
War, and he is thus presumed to be credible with regard to 
his account of in-service acoustic trauma.  38 U.S.C.A § 
1154(b).   However, although he has been diagnosed as having 
unilateral hearing loss, right ear, there is no competent 
evidence of a nexus between the presumed-credible account of 
in-service acoustic trauma and the current diagnosis.  By 
"competent medical evidence" is meant, in part, that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a). 

There is no competent medical evidence of a linkage between 
acoustic trauma during active military duty and the current 
diagnosis.  The veteran's SMRs contain three audiological 
decibel tests which demonstrate that the veteran neither 
incurred or aggravated a hearing loss disability in service.  

The audiological portion of the December 1969 preinduction 
physical examination documented the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-10
0
10
LEFT
10
-5
-10
-10
0

The audiological portion of the September 1970 flight 
physical examination documented the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
10
/
5
LEFT
15
10
10
/
20

The audiological portion of the October 1971 separation 
physical examination documented the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
/
0
LEFT
0
0
0
/
0

None of these pure tone thresholds meet the requirements for 
hearing disability under 38 C.F.R. § 3.385, providing that 
for the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater and speech recognition scores using the Maryland CNC 
Test are less than 94 percent. 38 C.F.R. § 3.385.

In addition, in a December 1969 and a September 1970 health 
questionnaire, completed as part of a physical examination, 
the veteran specifically denied then having, or ever having 
had hearing loss.  Because the medical examination 
questionnaire was generated for the specific purpose of 
ascertaining the veteran's physical fitness, it is highly 
probative as to the events and circumstances it represents.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision).

Thus, the medical evidence of record establishes that the 
veteran did not incur, or aggravate, hearing loss while on 
active duty.  Accordingly, service connection for the 
veteran's current unilateral, right ear hearing loss is not 
warranted under 38 C.F.R. § 3.303(a) or (d).  



High cholesterol secondary to service connected diabetes 
mellitus

The veteran seeks service connection for high cholesterol, 
including as secondary to diabetes mellitus.  Because this 
symptom is not a disorder under applicable law, the claim 
will be denied.

Hyperlipidemia is "a general term for elevated concentrations 
of any or all of the lipids in the plasma, including 
hypertriglyceridemia, hypercholesterolemia, etc." DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 852 (29th ed. 2000); see 
STEDMAN'S MEDICAL DICTIONARY 825, 985 (26th ed. 1995) 
(defining hyperlipidemia as the presence of an abnormally 
large amount of lipids in the circulating blood).  In other 
words, hyperlipidemia is a laboratory finding and is not a 
disability in and of itself for which VA compensation 
benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 
7, 1996) (Diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are actually 
laboratory results and are not, in and of themselves, 
disabilities.  They are, therefore, not appropriate entities 
for the rating schedule.).

The term "disability" as used for VA purposes refers to 
impairment of earning capacity.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  There is no evidence of record to 
suggest that the veteran's high cholesterol causes any 
impairment of earning capacity.  While hyperlipidemia may be 
evidence of underlying disability or may later cause 
disability, service connection may not be granted for a 
laboratory finding.  Nothing in the medical evidence reflects 
that the appellant has a current disability manifested by 
hyperlipidemia.

Therefore, the claim will be denied.

Earlier Effective Date for the Establishment of Service 
Connection for PTSD

The veteran argues that effective date for his PTSD claim 
should be November 12, 1971, when he was discharged from the 
military, because he alleges has had symptoms of PTSD since 
then, which he self-treated with alcohol.  Because the record 
demonstrates no earlier application of service connection for 
PTSD than January 2, 2001, the claim will be denied.

The law provides that except as otherwise provided, the 
effective date of an evaluation and award of pension, 
compensation, or dependency and indemnity compensation based 
on an original claim will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2004).

The applicable statutory and regulatory provisions require 
that VA look to all communications from a claimant which may 
be interpreted as applications or claims, formal and 
informal, for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 38 
U.S.C. § 5110(b)(2); 38 C.F.R. §§ 3.1(p), 3.400(o)(2), 
3.155(a) (2004); see also Servello v. Derwinski, 3 Vet. App. 
196, 198-200 (1992).  An informal claim must identify the 
benefit sought.  See 38 C.F.R. § 3.155(a) (2001); see also 
Dunson v. Brown, 4 Vet. App. 327, 330 (1993).

It is clear that the appellant filed his claim of entitlement 
to service connection for PTSD on January 2, 2001.  Contrary 
to the veteran's allegation, the record shows that in 
November 1971, the veteran filed claims with the Jacksonville 
VA for neck and wrist wounds only, and not for PTSD.  

Although the veteran filed a claim in January 1981 with the 
Jacksonville VA for a nervous condition, the claim was denied 
by the RO in February 1981, and is not tantamount to a claim 
of service connection for PTSD.  See Ephraim v. Brown, 82 
F.3d 399 (Fed. Cir. 1996) [Holding in part that a claim based 
on the diagnosis of a new mental disorder stated a new claim 
when the new disorder had not been diagnosed and considered 
at the time of the prior Notice of Disagreement (NOD)].  
 
There is no legal basis upon which to grant an effective date 
earlier than January 2, 2001 for the establishment of service 
connection for PTSD.  The appeal will denied as to this 
issue.



ORDER

A 70 percent disability evaluation for PTSD, effective 
January 2, 2001 is assigned.  To this extent, the appeal is 
granted.    

An increased rating for diabetes mellitus, evaluated as 20 
percent disabling from November 9, 2001, to September 22, 
2004 is denied.  

An increased rating for diabetes mellitus, evaluated as 10 
percent disabling from September 23, 2004 is denied.

Service connection for bipolar disorder is denied.

Service connection for hypertension is denied.

Service connection for bilateral hearing loss is 

Service connection for a disability manifested by high 
cholesterol is denied.

An effective date earlier than January 2, 2001, for 
assignment of service connection for PTSD is denied.


REMAND

The Board finds that the veteran's claim for entitlement to 
service connection for a low back disorder and for a cervical 
spine disorder must be remanded for further development.    

As to a low back disorder, in a September 1970 in-service 
report of medical history, the veteran indicated he had had 
occasional back problems during adolescence, but none for 
several years.  The veteran's back was evaluated as normal on 
his separation physical examination.  In the January 2002 VA 
general examination, he alleged that he injured his back 
while carrying heavy machine guns in service.  The records 
also show that post-service, the veteran worked as a swimming 
pool plasterer, but stopped working, in part, due to back 
pain.

Similarly, in a May 1970 service medical record, the veteran 
complained of "neck pain."  In a February 2002 VA 
examination, the veteran reiterated that he had neck pain.  A 
February 2002 non-VA radiographic examination indicates 
cervical spine degeneration.  A May 2004 VA x-ray report also 
indicates degenerative changes at the C5-C6 level of the 
veteran's cervical spine.  The veteran continues to assert, 
that he incurred a shell fragment or bullet wound in his neck 
while on active military duty in Vietnam.    

Because the veteran is a veteran of combat, his allegation 
that he injured his back in service while carrying heavy 
machine guns; and that he incurred a shell fragment or bullet 
wound of the neck is presumed credible, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service.  38 U.S.C.A. 
§ 1154(b); Collette v. Brown, 82 F.3d 389 (1996).  Further, 
because the veteran has alleged having had continuous 
symptoms of the back and neck since discharge from active 
service, the claims will be remanded pursuant to VA's duty to 
assist.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 
488 (1997); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

The issues of service connection for a low back disorder and 
for a cervical spine disorder are therefore REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC 
for the following action:

1.  Ascertain if the appellant has 
received any VA, non-VA, or other medical 
treatment for a low back and cervical 
spine disorder that is not evidenced by 
the current record.  The appellant should 
be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain these records 
and associate them with the claims 
folder.  

2.  Schedule the veteran for a VA 
examination by an appropriately qualified 
medical provider to determine the nature 
and extent of any (1) lower back 
disorder, including muscle or ligament 
disorder; and (2) neck disorder.  
Specifically, the examiner must report as 
to whether the veteran has a lower back 
and neck disorder that was caused or 
aggravated by any incident of active 
military service, including his report of 
carrying ammunition boxes in combat or 
being struck in the neck by a shell 
fragment or bullet wound.  The claims 
file must be made available to and 
reviewed by the provider in conjunction 
with the examination.

The examiner is requested to provide a 
rational for any opinion expressed.  If 
the examiner finds it impossible to 
provide any part of the requested opinion 
without resort to pure speculation, he or 
she may so indicate.

Review the claims file and ensure no 
other notification or development action, 
in addition to that directed above, is 
required for the veteran's claim.  If 
further action is required, undertake it 
before further adjudication of the claim.  

3.  Thereafter, readjudicate the 
veteran's claim for service connection 
for lower back and neck condition.  If 
either of the claims are denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals





7yy7
Department of Veterans Affairs


